Exhibit 10.1
(CHICO'S FAS INC. LOGO) [g24480g2448000.gif]
July 6, 2010
VIA FEDERAL EXPRESS
Ms. Sara K. Stensrud
4319 Fox Hollow Court
Oneida, WI 54155
Dear Sara:
It is with great pleasure that we offer you the opportunity to join Chico’s FAS,
Inc. as our Executive Vice President/Human Resources Officer. As you are aware.
Chico’s is a fast-growing respected organization within which this position is a
key driver of our success. As one of the top specialty retailers we offer
tremendous opportunity for personal and professional growth. Please let this
letter serve as an offer to join Chico’s FAS, Inc. and your acceptance of that
offer. The following outlines the specifics:

     
Title:
  EVP/Chief Human Resources Officer
 
   
Reporting to:
  President & CEO
 
   
Base Salary:
  $375,000.00 annually
 
   
Start Date:
  TBD
 
   
Sign-On:
  $75,000.00, payable within 30 days of start date, less applicable taxes
(contingent upon receipt of signed repayment agreement).
 
   
Management Bonus Plan:
  Target of 60% of base salary earned during the performance period, which is
contingent upon the achievement of corporate financial objectives, The terms of
the bonus, including eligibility, payouts and objectives. may be modified from
time to time.
 
   
 
  You will be provided with a bonus guarantee of $105,000.00 which represents
50% of target bonus potential for the FY 10 plan year. At this time our
Management Bonus Plan provides 0% to 175% of bonus target based on annual
performance metrics.
 
   
Stock Options:
  30,000 non-qualified stock options at Fair Market value to be issued during
the first open window period for stock acquisition after your date of hire.
These options will vest over a 3-year period, with one-third vesting each year
on the anniversary of the grant date. You will be eligible for additional grants
as determined by management.

(LOGO) [g24480g2448001.gif]

 



--------------------------------------------------------------------------------



 



     
Restricted Stock:
  A one-time grant of 10,000 shares of restricted stock to be issued during the
first open window period for stock acquisition after the grant date of hire.
These shares will vest over a three-year period with one-third vesting each year
on the anniversary of the grant date. You will be eligible for additional equity
grants as determined by management.
 
   
 
  Additionally, as a member of our management executive committee, you will be
eligible to receive 15,000 performance shares based on our company achieving
$1.00/per share EPS in 2011.
 
   
Severance:
  If we terminate your employment without cause. we will continue to pay you
your base salary for a period of twelve months following the date of
termination. In general terms, cause shall mean any action or inaction by you
that causes the company substantial harm. Details regarding the Severance Plan
are specified in the Summary Plan Description included in your benefits package.
 
   
Time Off:
  You will be eligible for 20 days of Paid Time Off (PTO) for each full year of
employment. This is an accrued benefit that you start to earn on your date of
hire.
 
   
Annual Review:
  Merit reviews and equity grants for officers are considered at the end of the
fiscal year, and issues in March of each year.

You will also be eligible to participate in Chico’s FAS, Inc. comprehensive
benefits program outlined below:

     
Group Insurance Plan:
  Medical/Dental/Vision
 
   
 
  Eligibility Date: Effective your first day of active employment
 
   
Life Insurance:
  Chico’s provides term insurance equal to 1X your base salary; in addition
Chico’s provides accidental death and dismemberment insurance equal to 1X your
base salary. Supplemental insurance is available for purchase.
 
   
 
  Eligibility Date: Effective your first day of active employment
 
   
401(k) Plan:
  Eligible deferral of 1-100% of your compensation (subject to an IRS maximum),
with a match of 50% of the first 6% of compensation you defer. You will be able
to roll over existing qualified funds immediately.
 
   
 
  Eligibility Date: First quarter after 12 months of employment

Page 2



--------------------------------------------------------------------------------



 



     
Deferred Compensation Plan:
  As a highly compensated Associate of Chico’s, you will be immediately eligible
to participate in the Chico’s Deferred Compensation Plan. You will have the
opportunity to defer pre-tax compensation (less applicable FICA/Medicare tax
withholding). You may defer up to 80% of your base salary payable during the
current calendar year, and up to 100% of your bonus. If you have any questions
on the Deferred Compensation Plan, please contact Karen Carlisle at
(239) 938-8584.
 
   
Stock Purchase Plan:
  Opportunity to purchase Chico’s stock directly from the company. two times a
year, in March and September.
 
   
 
  Eligibility Date: First offering period following one year of employment.
 
   
Executive Benefits:
  Disability Income Protection
 
  As a qualifying executive, you will be eligible for our Supplemental
Disability Insurance program. This program provides an increased level of income
protection should you become disabled. Full details of the program are available
from the benefits group.
 
   
 
  Eligibility Date: Effective on your first day of active employment.
 
   
 
  Executive Physical
 
  As an executive, you are eligible to have one company-paid physical per year
at a participating Mayo Clinic location as part of our Health and Wellness
Benefits.
 
   
Relocation:
  In order to ensure a successful relocation, Chico’s FAS, Inc. will provide the
relocation assistance as detailed in the attached Tier I Relocation Program. In
accordance with this relocation policy, you will receive a miscellaneous
allowance of $10,000 less applicable taxes.
 
   
Relocation Educational Assistance:
  You will be eligible to participate in the Relocation Educational Program,
which provides educational assistance of $5,000.00 (less applicable withholding
taxes and a taxable benefit) per eligible child to attend private school (K-12)
for the First school year of employment. A private school is defined as any
school that doesn’t fall under the public school system. This is a one time
benefit per child

Page 3



--------------------------------------------------------------------------------



 



We hope you view this opportunity as a chance to have a positive impact on
Chico’s while enjoying a challenging and rewarding career. Nonetheless, please
understand that Chico’s FAS, Inc. is an at-will employer. That means that either
you or Chico’s are free to end the employment relationship at any time. with or
without notice or cause. By accepting our offer of employment. you acknowledge
the at-will nature of our relationship. This offer is continent upon the
successful completion of a background check. Additionally, you represent that
you are not a party to any agreement that would bar or limit the scope of your
employment with us.
We are looking forward to having you on our Chico’s team. Let me be the first to
welcome you aboard! We are sure you will find it a challenging and rewarding
experience. If you have any questions. please feel free to contact me.
Regards.
(SIGNATURE) [g24480g2448002.gif]
David F. Dyer
President & CEO

Page 4